     Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 1 of 42




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

DANYAL SHAIKH,                           §
    Plaintiff,                           §
                                         §
v.                                       §   Civil Action No. 4:16-CV-00591
                                         §
TEXAS A&M UNIVERSITY                     §
COLLEGE OF MEDICINE et al.,              §
    Defendant.                           §



                    MOTION FOR SANCTIONS: APPENDIX


 Appx.002-3       Dismissal Letter from Caribbean Medical School (Feb. 12, 2019)

 Appx.004         Request for Medical Leave of Absence from Case Western

 Appx.005-7       Email to Shaikh’s counsel re questions about document
                  production (Jun. 24, 2019)
 Appx.008-9       Email to Shaikh’s counsel re outstanding documents
                  (Aug. 28, 2019)
 Appx.010-12      Emails to Shaikh’s counsel re outstanding documents
                  (Sept. 5-6, 2019)
 Appx.013-16      Email to Shaikh’s counsel re missing document production
                  (Sept. 23, 2019)
 Appx.017-23      Status Conference Transcript Excerpts (Jun. 6, 2016)

 Appx.024-28      Status Conference Transcript Excerpts (Apr. 10, 2016)

 Appx.029-42      Status Conference Transcript Excerpts (Jun. 27, 2019)




                                                                          Appx.001
    Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 2 of 42




Date:   12 February 2019

        RE: Appeal to Dismissal

Dear Danyal,

I am in receipt of your email and letter of 11 February 2019. To review your situation, you failed to meet
the conditions of the Academic Progress Committee.

A review of your official transcript from Texas A&M University supports the following:

    •   You matriculated at Texas A&M University College of Medicine in 2010.
    •   Your last classes were fall 2012.

In your application to Trinity, you fully explain the medical issues that led to your withdrawal from Texas
A&M.

A review of your academic record shows:

    •   Prior to matriculation you indicated you were planning to complete a review course.
    •   You matriculated as a transfer student in fall 2017 into Term 5. Throughout Term 5, your academic
        progress was weak and you were unable to meet the minimum requirement on the
        Comprehensive Basic Science Exam (CBSE).
    •   You took several self-assessments after returning to the US during 2018 but additional attempts
        on the CBSE showed little improvement.
    •   The Academic Progress Committee directed you to demonstrate progress toward meeting the
        CBSE requirement.
    •   In August, you were provided an extension to meet the requirement by the end of the fall term.
    •   In December, you were provided an extension to meet the requirement by the end of January.
        The last CBSE attempt showed little improvement.
    •   The Academic Progress Committee (APC) recommended your dismissal.

In your appeal of 11 February, you revisited your medical history and the struggles you have had with
test-taking which you attribute to your medical history. You point to your undergraduate academic
success and your performance at Texas A&M prior to your medical history as evidence of your capabilities.
However, in the past year, the APC saw little evidence of progress on the comprehensive exam.

Your appeal presents a 3-month plan to meet the minimum requirement of 69. You met with a psychiatrist
in January to discuss your anxiety. He presents a plan to address your anxiety through intensive therapy
and medication. Your plan defines specific benchmarks over 3-months and you are confident you can
meet the required CBSE score within this period. Yet, your score has improved little since you left Term 5
after an additional year of studying.




                                                                                              Appx.002
     Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 3 of 42



A review of your appeal and your academic record shows you have spent many years in pursuit of your
dream. After considering all aspects, the appeal to your dismissal is denied. We wish you the best in the
future.

Best wishes,



Linda R. Adkison, MS, PhD
Provost
c:      Frances Jack, MD
        Eric Froistad, CFO
        Mike Miller, PhD




                                                                                            Appx.003
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 4 of 42




x




                                                                 Appx.004
   Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 5 of 42


From:            Ardolino, Emily
To:              Martin Cirkiel; Nicole Schaper; Holly Terrell
Cc:              Smith, Merry
Subject:         RE: Shaikh v. Texas A&M
Date:            Monday, June 24, 2019 4:53:27 PM


Marty,

I still have several questions about this production. See below:
     4(B).    Medical records – There do not appear to be records from the following providers:
Patrick Ray, Kathlyn Robyler, and Nicholas Bryant - The records from Patrick Ray and Kathlyn Robyler
are attached. Their names are signed electronically at the bottom of their notes. Those are all the
records The TAMU Psych department that allowed Mr. Shaikh to have, but there should be more,
but he was not allowed to have them for some reason. Please note that none of Mr. Shaikh’s listed
doctors were clinicians at TAMU, so if you have requested records from TAMU, it is not surprising
you didn’t get any. The Court’s order contemplated that we would receive all Shaikh’s medical
records, not just some. Texas law requires physicians to turn over medical records upon a patient’s
request. Tex. Occ. Code 159.006. If a request for medical records is denied, they must submit a
signed written statement explaining the reasons why within 15 days of the request. 22 T.A.C. 16.52.
Will you please confirm that you have sent requests to each of the providers you listed and indicate
whether any declined to produce Shaikh’s records and their stated reasons for failing to do so?
   4(C).     Current medical school records – Mr. Shaikh said TAMU Health refused to send him his
complete and full medical records no matter how much he insisted and even though his appts and
visits continued with them much after the last dated document/statement they sent him. The Court
ordered you to produce the educational records from Mr. Shaikh’s current medical school. It was my
(and I believe the Court’s) understanding based on your representations that Mr. Shaikh was
currently attending medical school outside the country. Please produce his educational records from
this school. If Mr. Shaikh is no longer attending medical school, I think the order fairly encompasses
his educational records from any medical school he attended after TAMU. Please indicate the status
of these records.
4(D). Applications to other medical schools and responses – None of these applications or
responses appear to have been produced - – Mr. Shaikh contacted the Caribbean/international
schools and they do not keep previous files of applicants that were denied or did not attend the
school if offered acceptance. Mr. Shaikh provided the applications and decisions/responses he did
have and I believe those were produced - Mr. Shaikh contacted the Caribbean/international schools
and they do not keep previous files of applicants that were denied or did not attend the school if
offered acceptance. Mr. Shaikh provided the applications and decisions/responses he did have and
I believe those were produced. Attached is a recent application to a Perfusion Medical Technology
School Mr. Shaikh applied but was denied acceptance. We currently have no documentation relating
to any application to a medical school program (other than TAMU) since 2010. Regardless of
whether the schools he applied to have copies of these records, Mr. Shaikh should have retained his
own copies of these materials pursuant to his litigation obligations. Please produce these documents
and/or explain why they no longer exist.
4(E).      Other documents relating to damages -- The only documents included in the production are
those relating to one of Shaikh’s student loan payments, TMDSAS application fee, and fees for
coursework at Case Western Reserve. Please confirm that these are the only damages Shaikh is


                                                                                           Appx.005
      Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 6 of 42


seeking in this lawsuit. - attached is the invoice from Mr. Shaikh’s visit to Dr. Bryant and a
private loan document. Do we now have all of the documents relating to the damages Shaikh
is claiming? If the damages you have asserted in your Initial Disclosures served in 2016 and
your calculation of them have changed, please supplement your Initial Disclosures to reflect
such changes.
Mr. Shaikh is currently Houston and is available for deposition. Thank you. I anticipate Judge
Hughes will want to discuss next steps, including depositions. However, I think it would be
most efficient to resolve the outstanding issues with the document production before Mr.
Shaikh’s deposition.

From: Martin Cirkiel <marty@cirkielaw.com>
Sent: Monday, June 24, 2019 1:32 PM
To: Ardolino, Emily <Emily.Ardolino@oag.texas.gov>; Nicole Schaper <candace@cirkielaw.com>;
Holly Terrell <holly@cirkielaw.com>
Subject: Re: Shaikh v. Texas A&M

FYI

On Fri, Jun 21, 2019 at 2:14 PM <candace@cirkielaw.com> wrote:

         Please see my notes in red responsive to OC’s questions on shaikh production. I also
  attached supplemental production, which An’el bates stamped- thank you!!
      4(B).    Medical records – There do not appear to be records from the following providers:
  Patrick Ray, Kathlyn Robyler, and Nicholas Bryant - The records from Patrick Ray and Kathlyn
  Robyler are attached. Their names are signed electronically at the bottom of their notes. Those
  are all the records The TAMU Psych department that allowed Mr. Shaikh to have, but there should
  be more, but he was not allowed to have them for some reason.
     4(C).    Current medical school records – Mr. Shaikh said TAMU Health refused to send him his
  complete and full medical records no matter how much he insisted and even though his appts and
  visits continued with them much after the last dated document/statement they sent him.
  4(D). Applications to other medical schools and responses – None of these applications or
  responses appear to have been produced - – Mr. Shaikh contacted the Caribbean/international
  schools and they do not keep previous files of applicants that were denied or did not attend the
  school if offered acceptance. Mr. Shaikh provided the applications and decisions/responses he
  did have and I believe those were produced - Mr. Shaikh contacted the Caribbean/international
  schools and they do not keep previous files of applicants that were denied or did not attend the
  school if offered acceptance. Mr. Shaikh provided the applications and decisions/responses he
  did have and I believe those were produced. Attached is a recent application to a Perfusion
  Medical Technology School Mr. Shaikh applied but was denied acceptance.
  4(E).     Other documents relating to damages -- The only documents included in the production
  are those relating to one of Shaikh’s student loan payments, TMDSAS application fee, and fees for
  coursework at Case Western Reserve. Please confirm that these are the only damages Shaikh is
  seeking in this lawsuit. - attached is the invoice from Mr. Shaikh’s visit to Dr. Bryant and a
  private loan document.


                                                                                          Appx.006
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 7 of 42



Mr. Shaikh is currently Houston and is available for deposition.




                                                                   Appx.007
   Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 8 of 42


From:              Ardolino, Emily
To:                Holly Terrell; Martin Cirkiel
Cc:                Smith, Merry
Subject:           Shaikh v. TAMU -- Document Production
Date:              Wednesday, August 28, 2019 2:06:31 PM


Marty and Holly,

I have reviewed the records you have produced and have noticed that some may be missing. I want
to highlight these for you so that you confirm that you will produce these or that they will be
included in the third-party (medical, education, and employment) records that you will produce by
Sept 20. Please recall that at the last hearing, Judge Hughes indicated that you should produce
records held by third parties with business records affidavits.

Specifically, we expect to receive the following (and, of course, any others of which we are not yet
aware):

Medical Records (these were supposed to be produced to us on May 21, 2019, per the court’s
original order):
Susan L. Sampson
Sumera Salamat
Patrick Ray
Kathlyn Robyler
Emily Worthy
Theresa Quinn
Michael Brown
Lisa Davis
Nicholas Bryant
Brian Jiang

Educational Records (these were also originally supposed to be produced to us on May 21, per the
court’s original order):
       Case Western Reserve – transcripts/evaluations, including documents/communications
       relating to Shaikh’s requested Medical LOA in August 2014
       Trinity Medical Sciences University – transcripts/evaluations, including
       documents/communications relating to Shaikh’s dismissal
       American University of Antigua – transcripts/evaluations, including documents related to
       withdrawal and/or dismissal from program

Additionally, it appears that there are records likely to be in Shaikh’s possession that have not been
produced, particularly those relating to his applications/acceptance to other medical schools:
       Documents/communications re Shaikh’s appeal of his dismissal from Trinity
       Documents/communications re Shaikh’s medical leave from Case Western Reserve
       Letter of evaluation from Margaret Basarab (referenced in Shaikh/TAMU 000054)
       Applications to Trinity, American U of Antigua, Avalon U School of Medicine, Medical U of
       Americas, UTRGV, Drexel U College of Medicine, Southern Illinois U


                                                                                             Appx.008
   Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 9 of 42


      Response on applications/advance standing requests from UTRGV, Drexel, American U of
      Antigiua, Southern Illinois U, Quinnipiac, others?
      Attachments to email from Avalon U (Shaikh/TAMU 354-55)

Please confirm that you have requested the above-listed records and intend to produce these by
Sept. 20. Please also confirm that you have done a thorough search for records in Mr. Shaikh’s
possession relating to the above topics and have produced all documents.

Much thanks,

Emily Ardolino
Assistant Attorney General
General Litigation Division
Office of the Attorney General of Texas
P.O. Box 12548
Austin, Texas 78711-2548
(512) 475-4103 (phone)
(512) 320-0667 (fax)
emily.ardolino@oag.texas.gov




                                                                                       Appx.009
  Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 10 of 42


From:             Ardolino, Emily
To:               Holly Terrell
Cc:               Holly Terrell; Martin Cirkiel; Smith, Merry
Subject:          RE: Shaikh v. TAMU -- Document Production
Date:             Friday, September 6, 2019 12:19:51 PM


Thanks, Holly. Do you have a sense of how many more documents you still have to produce? My
concern is that we will not get the bulk of court-ordered documents (educational and medical
records, in particular) in sufficient time for me to review them before Shaikh’s deposition in mid-
October. Given that the court had initially ordered Plaintiff to produce these documents back in
2016 before the case went on appeal, then again ordered their production in May of this year, then
again ordered their production in July, it is concerning that there appear to be so many that still have
yet to be produced because they are ostensibly coming from third parties despite the fact that
Shaikh has had effective control over these documents throughout this entire time period.

Given the apparent incompleteness of the production and the excessive delays despite multiple
court orders to produce, we are prepared to file a motion to compel—though I would, of course,
rather not have to do that. If you would like to discuss further, please feel free to give me a call.

Thank you for your attention to this matter.

Best,
Emily


From: Holly Terrell <hollyterrelllaw@gmail.com>
Sent: Friday, September 6, 2019 6:47 AM
To: Ardolino, Emily <Emily.Ardolino@oag.texas.gov>
Cc: Holly Terrell <holly@cirkielaw.com>; Martin Cirkiel <marty@cirkielaw.com>; Smith, Merry
<Merry.Smith@oag.texas.gov>
Subject: Re: Shaikh v. TAMU -- Document Production

I am working on both. I will give you an update regarding the deposition as soon as I have more info.

On Sep 5, 2019, at 7:37 PM, Ardolino, Emily <Emily.Ardolino@oag.texas.gov> wrote:

        Marty and Holly,

        I have not received a response from you on the below discovery issues or Shaikh’s
        deposition dates. What is the status?

        Best,
        Emily

        From: Ardolino, Emily
        Sent: Wednesday, August 28, 2019 2:07 PM
        To: Holly Terrell <holly@cirkielaw.com>; Martin Cirkiel <marty@cirkielaw.com>


                                                                                              Appx.010
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 11 of 42


   Cc: Smith, Merry <Merry.Smith@oag.texas.gov>
   Subject: Shaikh v. TAMU -- Document Production

   Marty and Holly,

   I have reviewed the records you have produced and have noticed that some may be
   missing. I want to highlight these for you so that you confirm that you will produce
   these or that they will be included in the third-party (medical, education, and
   employment) records that you will produce by Sept 20. Please recall that at the last
   hearing, Judge Hughes indicated that you should produce records held by third parties
   with business records affidavits.

   Specifically, we expect to receive the following (and, of course, any others of which we
   are not yet aware):

   Medical Records (these were supposed to be produced to us on May 21, 2019, per the
   court’s original order):
   Susan L. Sampson
   Sumera Salamat
   Patrick Ray
   Kathlyn Robyler
   Emily Worthy
   Theresa Quinn
   Michael Brown
   Lisa Davis
   Nicholas Bryant
   Brian Jiang

   Educational Records (these were also originally supposed to be produced to us on May
   21, per the court’s original order):
         Case Western Reserve – transcripts/evaluations, including
         documents/communications relating to Shaikh’s requested Medical LOA in
         August 2014
         Trinity Medical Sciences University – transcripts/evaluations, including
         documents/communications relating to Shaikh’s dismissal
         American University of Antigua – transcripts/evaluations, including documents
         related to withdrawal and/or dismissal from program

   Additionally, it appears that there are records likely to be in Shaikh’s possession that
   have not been produced, particularly those relating to his applications/acceptance to
   other medical schools:
          Documents/communications re Shaikh’s appeal of his dismissal from Trinity
          Documents/communications re Shaikh’s medical leave from Case Western
          Reserve
          Letter of evaluation from Margaret Basarab (referenced in Shaikh/TAMU


                                                                                         Appx.011
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 12 of 42


         000054)
         Applications to Trinity, American U of Antigua, Avalon U School of Medicine,
         Medical U of Americas, UTRGV, Drexel U College of Medicine, Southern Illinois U
         Response on applications/advance standing requests from UTRGV, Drexel,
         American U of Antigiua, Southern Illinois U, Quinnipiac, others?
         Attachments to email from Avalon U (Shaikh/TAMU 354-55)

   Please confirm that you have requested the above-listed records and intend to produce
   these by Sept. 20. Please also confirm that you have done a thorough search for
   records in Mr. Shaikh’s possession relating to the above topics and have produced all
   documents.

   Much thanks,

   Emily Ardolino
   Assistant Attorney General
   General Litigation Division
   Office of the Attorney General of Texas
   P.O. Box 12548
   Austin, Texas 78711-2548
   (512) 475-4103 (phone)
   (512) 320-0667 (fax)
   emily.ardolino@oag.texas.gov




                                                                                    Appx.012
  Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 13 of 42


From:              Ardolino, Emily
To:                Holly Terrell
Cc:                Holly Terrell; Martin Cirkiel; Smith, Merry
Subject:           RE: Shaikh v. TAMU -- Document Production
Date:              Monday, September 23, 2019 7:15:31 PM


Marty and Holly,

Friday was the court-ordered deadline for Shaikh to produce documents from his medical providers
and educational institutions. As laid out in the emails I sent last month, we were expecting—at a
minimum—complete medical records and educational records from Shaikh’s other medical schools
with accompanying business records affidavits. But we have not received these records. We also
have reason to believe Mr. Shaikh is in possession of additional records that have not yet been
produced related to his dismissal from Trinity Medical Sciences University, as it appears from the
single document you did produce that there were appeal proceedings surrounding his dismissal.

Can you please advise if these documents were sent? And, if not, when we can expect them?

I also did not receive a response from you regarding potential dates for Mr. Shaikh’s deposition. My
schedule for October is filling fast, and, as I expressed several weeks ago, I am concerned that there
will not be sufficient time for me to review the documents that still have not been produced. As an
interim measure, I intend to serve a deposition notice for October 15 or 16. However, at this point, I
may need to ask the court for more time given the uncertain status of your document production.

Given that your failure to produce these documents is in violation of multiple court orders, please
know that if we do not receive these documents by Wednesday, I intend to seek relief from the
court.

Best,
Emily

From: Ardolino, Emily
Sent: Friday, September 6, 2019 12:20 PM
To: Holly Terrell <hollyterrelllaw@gmail.com>
Cc: Holly Terrell <holly@cirkielaw.com>; Martin Cirkiel <marty@cirkielaw.com>; Smith, Merry
<Merry.Smith@oag.texas.gov>
Subject: RE: Shaikh v. TAMU -- Document Production

Thanks, Holly. Do you have a sense of how many more documents you still have to produce? My
concern is that we will not get the bulk of court-ordered documents (educational and medical
records, in particular) in sufficient time for me to review them before Shaikh’s deposition in mid-
October. Given that the court had initially ordered Plaintiff to produce these documents back in
2016 before the case went on appeal, then again ordered their production in May of this year, then
again ordered their production in July, it is concerning that there appear to be so many that still have
yet to be produced because they are ostensibly coming from third parties despite the fact that
Shaikh has had effective control over these documents throughout this entire time period.


                                                                                             Appx.013
  Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 14 of 42



Given the apparent incompleteness of the production and the excessive delays despite multiple
court orders to produce, we are prepared to file a motion to compel—though I would, of course,
rather not have to do that. If you would like to discuss further, please feel free to give me a call.

Thank you for your attention to this matter.

Best,
Emily


From: Holly Terrell <hollyterrelllaw@gmail.com>
Sent: Friday, September 6, 2019 6:47 AM
To: Ardolino, Emily <Emily.Ardolino@oag.texas.gov>
Cc: Holly Terrell <holly@cirkielaw.com>; Martin Cirkiel <marty@cirkielaw.com>; Smith, Merry
<Merry.Smith@oag.texas.gov>
Subject: Re: Shaikh v. TAMU -- Document Production

I am working on both. I will give you an update regarding the deposition as soon as I have more info.

On Sep 5, 2019, at 7:37 PM, Ardolino, Emily <Emily.Ardolino@oag.texas.gov> wrote:

        Marty and Holly,

        I have not received a response from you on the below discovery issues or Shaikh’s
        deposition dates. What is the status?

        Best,
        Emily

        From: Ardolino, Emily
        Sent: Wednesday, August 28, 2019 2:07 PM
        To: Holly Terrell <holly@cirkielaw.com>; Martin Cirkiel <marty@cirkielaw.com>
        Cc: Smith, Merry <Merry.Smith@oag.texas.gov>
        Subject: Shaikh v. TAMU -- Document Production

        Marty and Holly,

        I have reviewed the records you have produced and have noticed that some may be
        missing. I want to highlight these for you so that you confirm that you will produce
        these or that they will be included in the third-party (medical, education, and
        employment) records that you will produce by Sept 20. Please recall that at the last
        hearing, Judge Hughes indicated that you should produce records held by third parties
        with business records affidavits.

        Specifically, we expect to receive the following (and, of course, any others of which we


                                                                                              Appx.014
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 15 of 42


   are not yet aware):

   Medical Records (these were supposed to be produced to us on May 21, 2019, per the
   court’s original order):
   Susan L. Sampson
   Sumera Salamat
   Patrick Ray
   Kathlyn Robyler
   Emily Worthy
   Theresa Quinn
   Michael Brown
   Lisa Davis
   Nicholas Bryant
   Brian Jiang

   Educational Records (these were also originally supposed to be produced to us on May
   21, per the court’s original order):
         Case Western Reserve – transcripts/evaluations, including
         documents/communications relating to Shaikh’s requested Medical LOA in
         August 2014
         Trinity Medical Sciences University – transcripts/evaluations, including
         documents/communications relating to Shaikh’s dismissal
         American University of Antigua – transcripts/evaluations, including documents
         related to withdrawal and/or dismissal from program

   Additionally, it appears that there are records likely to be in Shaikh’s possession that
   have not been produced, particularly those relating to his applications/acceptance to
   other medical schools:
          Documents/communications re Shaikh’s appeal of his dismissal from Trinity
          Documents/communications re Shaikh’s medical leave from Case Western
          Reserve
          Letter of evaluation from Margaret Basarab (referenced in Shaikh/TAMU
          000054)
          Applications to Trinity, American U of Antigua, Avalon U School of Medicine,
          Medical U of Americas, UTRGV, Drexel U College of Medicine, Southern Illinois U
          Response on applications/advance standing requests from UTRGV, Drexel,
          American U of Antigiua, Southern Illinois U, Quinnipiac, others?
          Attachments to email from Avalon U (Shaikh/TAMU 354-55)

   Please confirm that you have requested the above-listed records and intend to produce
   these by Sept. 20. Please also confirm that you have done a thorough search for
   records in Mr. Shaikh’s possession relating to the above topics and have produced all
   documents.

   Much thanks,


                                                                                       Appx.015
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 16 of 42



   Emily Ardolino
   Assistant Attorney General
   General Litigation Division
   Office of the Attorney General of Texas
   P.O. Box 12548
   Austin, Texas 78711-2548
   (512) 475-4103 (phone)
   (512) 320-0667 (fax)
   emily.ardolino@oag.texas.gov




                                                                 Appx.016
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 17 of 42       1



    1                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
    2                             HOUSTON DIVISION
    3 DANYAL SHAIKH                           )        NO. 4:16-CV-591
                                              )
    4                                         )
        VS.                                   )         Houston, Texas
    5                                         )         9:14 a.m.
                                              )
    6 TEXAS A&M COLLEGE OF                    )         June 6, 2016
      MEDICINE, ET AL                         )
    7
    8
          *******************************************************
    9
                                         HEARING
   10
                      BEFORE THE HONORABLE LYNN N. HUGHES
   11
                         UNITED STATES DISTRICT JUDGE
   12
         *******************************************************
   13
   14 APPEARANCES:
   15 FOR THE PLAINTIFF:
   16         Mr. Donald G. Henlsee
              Law Office of Donald G. Henslee
   17         901 Mopac Expressway South, Suite 300
              Austin, TX 78746
   18         Tel: 512-320-9177
   19 FOR THE DEFENDANT:
   20         Mr. Eric Alan Hudson
              Texas Attorney General
   21         300 W. 15th St.
              Austin, TX 78711
   22         Tel: 512-463-2120
   23         Mr. Joe Galvan
              Office of General Counsel
   24         Texas A&M University System
   25

                KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                    Appx.017
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 18 of 42      2



    1 COURT REPORTER:
    2        Ms. Kathleen K. Miller, CSR, RMR, CRR
             515 Rusk, Room 8004
    3        Houston, Texas 77002
             Tel: 713-250-5087
    4
        Proceedings recorded by mechanical stenography.
    5
        Transcript produced by computer-assisted transcription.
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

               KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                   Appx.018
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 19 of 42      4



            1               MR. GALVAN: Joe Galvan.
            2               THE COURT: Sorry about the glitch. We thought
            3 you were just an ordinary bureaucrat. You're worse.
            4 You're a bureaucrat with a law degree, which I guess to a
09:17:01    5 large extent so am I.
            6                     All right. Mr. Henslee.
            7               MR. HENSLEE: Yes, sir.
            8               THE COURT: Do they have Mr. Shaikh --
            9               MR. HENSLEE: Shaikh.
09:17:19   10               THE COURT: Shaikh. Do they have his medical
           11 records through all -- all of his medical records through
           12 all of this, and antecedent to? So he is about 25 or so?
           13               MR. HENSLEE: He's a little older than that
           14 now. I think he is 28.
09:17:38   15               THE COURT: Okay. So, let's have him give you
           16 a list of every doctor he's seen, and I want -- the word
           17 "doctor" includes priests, faith healers, gurus, anybody
           18 he's gone to, the psychologists who aren't real, family
           19 therapists, anybody from whom he has ever sought medical
09:18:17   20 care in that broad sense.
           21               MR. HENSLEE: Sure.
           22               THE COURT: Mental, physical. The year, for
           23 what, who the doctor was, if he remembers. He can probably
           24 remember where, of course, he is not that old. He doesn't
09:18:35   25 have a lot to remember like mature and responsible people.

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                          Appx.019
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 20 of 42      5



            1                     Because even though there was a tumor, we
            2 have no idea what the ground state was.
            3                     What is he doing for a living now?
            4               MR. HENSLEE: He is -- he's doing some lab
09:19:02    5 work.
            6               THE COURT: For whom?
            7               MR. HENSLEE: You know, I don't know the name
            8 of the company he is doing lab work for.
            9               THE COURT: We need his entire employment
09:19:10   10 history and that includes academic history.
           11               MR. HENSLEE: Yes, sir.
           12               THE COURT: So if the he is a full-time student
           13 somewhere at some point for the last -- since he got out of
           14 high school.
09:19:20   15               MR. HENSLEE: Yes, sir.
           16               THE COURT: And he needs to keep a record of
           17 every place he -- reconstruct it, if he hasn't done it,
           18 every place he has applied for academic performance or
           19 employment.
09:19:53   20                     It's my understanding for the disability,
           21 the only legitimate defendant would be the university, the
           22 employer, the school.
           23               MR. HENSLEE: Yes, sir.
           24               THE COURT: Not this fellow Young. What does
09:20:15   25 he do there?

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                          Appx.020
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 21 of 42      11



            1               THE COURT: Speak up.
            2               MR. GALVAN: They handle all of the student
            3 affairs, you know, like --
            4               THE COURT: Student affairs?
09:28:29    5               MR. GALVAN: -- registration.
            6               THE COURT: They would have been busy when I
            7 was in college. I had a lot of affairs, in my mind mostly.
            8               MR. GALVAN: Scheduling, handling the records,
            9 that sort of thing.
09:28:47   10               THE COURT: You couldn't just call it student
           11 records? No. Because the title -- you know, there is a
           12 rule in the world: The longer the title, the weaker the
           13 position. And similarly, the more complicated
           14 institutional title, the less likely it is to be effective.
09:29:15   15 The Department of Defense does a pretty good job. The
           16 Department of Homeland Security, on the other hand, doesn't
           17 know what it's doing.
           18                     Have you sent him the endocrinology
           19 records that you quote here?
09:30:12   20               MR. HENSLEE: No, sir.
           21               THE COURT: Well, let's get them to them.
           22                     I don't -- if this guy told him to take
           23 the step one, again, when he was not a student, and that
           24 was, in fact, not possible, he's a medical student. He's
09:30:45   25 not in the fourth grade where somebody needs to tell him

                      KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                          Appx.021
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 22 of 42       20



            1 point, you know, we would better be able to evaluate how to
            2 proceed.
            3               THE COURT: Well, after I rule -- I don't, of
            4 course, have any idea what I am going to rule, but then we
09:44:04    5 are going to really get busy quickly. We are going to move
            6 this along. I don't know whether you have noticed this,
            7 but cases don't get better the longer they sit.
            8                     Anything else this morning we can usefully
            9 do?
09:44:26   10               MR. HUDSON: Not from us, Your Honor.
           11               MR. HENSLEE: Not from us, Your Honor.
           12               THE COURT: Is there anything he forgot to say
           13 that you thought he should say?
           14               MR. GALVAN: No, Your Honor.
09:44:39   15               THE COURT: Okay. Produce that stuff I told
           16 you.
           17               MR. HUDSON: Yes, Your Honor.
           18               THE COURT: And if in the process you come by
           19 something similar, give it to him.
09:44:53   20               MR. HUDSON: Yes, Your Honor. Thank you.
           21               THE COURT: Going to figure it out at some
           22 point.
           23                        (Concluded at 9:44 a.m.)
           24
           25

                       KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                           Appx.022
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 23 of 42      21



    1                   COURT REPORTER'S CERTIFICATE
    2
    3       I, Kathleen K. Miller, certify that the foregoing is a
    4 correct transcript from the record of proceedings in the
    5 above-entitled matter.
    6
    7                               /s/______________________________
    8 DATE: June 24, 2016           Kathleen K. Miller, RPR, RMR, CRR
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

               KATHY MILLER, RMR, CRR   -   kathy@miller-reporting.com


                                                                   Appx.023
Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 24 of 42      1



    1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
    2                           HOUSTON DIVISION
    3
         DANYAL SHAIKH                      *     4:16-CV-00591
    4                                       *
         V.                                 *     10:59 A.M. to 11:41 A.M.
    5                                       *
         TEXAS A&M UNIVERSITY               *
    6    COLLEGE OF MEDICINE                *     APRIL 10, 2019
    7                       CONFERENCE IN CHAMBERS
                      BEFORE THE HONORABLE LYNN N. HUGHES
    8                        Volume 1 of 1 Volume
        APPEARANCES
    9
      FOR THE PLAINTIFF:
   10 Ms. Holly G. Terrell
      Cirkiel & Associates
   11 1901 E. Palm Valley Boulevard
      Round Rock, Texas 78664
   12 (512) 244-6658
   13 FOR THE DEFENDANT:
      Ms. Emily Laura Ardolino
   14 Texas Attorney General
      300 West 15th Street
   15 Floor 11
      Austin, Texas 78701
   16 (512) 475-4103
         and
   17 Mr. Tom Silver
      Assistant General Counsel
   18 Office of General Counsel
      301 Tarrow Street, 6th Floor
   19 Mail Stop 1230 TAMU
      College Station, Texas 77840-7896
   20 (979) 458-6159
   21
      Court Reporter:
   22 Laura Wells, RPR, RMR, CRR
      515 Rusk Street, Suite 8004
   23 Houston, Texas 77002
   24 Proceedings recorded by mechanical stenography.
      Transcript produced by computer-assisted transcription.
   25

                                  Laura Wells, CRR, RDR



                                                                   Appx.024
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 25 of 42    9



            1 administrators to get the shortest, most precise
            2 explanation of the role that this exam plays at A&M and
            3 elsewhere. So we have three levels: A&M, Texas, and the
            4 United States. And apparently, with some things, if you
11:10:13    5 keep the United States happy, it takes care of the others,
            6 but that's not true of a lot of things, such as a driver's
            7 license and commercial truck drivers.
            8            MS. TERRELL: Your Honor, I think something very
            9 pertinent in the facts is at this point my client is being
11:10:35   10 treated properly and he is able and willing and ready to
           11 perform these functions. So he has gotten better.
           12            THE COURT: Wait. His lawsuit is about what they
           13 did back then. If he could pass the test now, it doesn't
           14 count. He couldn't pass it at the time. And I forget he
11:11:06   15 went and stayed out for a year, and did he take the test
           16 again?
           17            MR. SILVER: He did. He stayed out. They gave
           18 him more than a year and he would -- he failed to take the
           19 test when he said he was going to take it and never took
11:11:22   20 it again after failing it the first time.
           21            THE COURT: How many people do you -- does that
           22 happen often?
           23            MR. SILVER: No. When they do fail then, you
           24 know, the school gives them additional time to study
11:11:33   25 because if you don't pass that step test, you don't get to

                                         Laura Wells, CRR, RDR



                                                                        Appx.025
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 26 of 42    11



            1            THE COURT: I used to limit it just to medical
            2 personnel and then somebody said --
            3            MS. ARDOLINO: They can come in all forms.
            4            THE COURT: -- well, I can't work on Tuesdays and
11:13:21    5 Thursdays because I go to see my priest to get over this
            6 terrible thing. So anything he does for comfort and
            7 rehabilitation.
            8            MS. TERRELL: Yes, sir.
            9            MS. ARDOLINO: Then the other remaining issue
11:13:33   10 would be his damages, and that would be he is currently
           11 enrolled in -- it's our understanding, anyway, that he is
           12 currently enrolled in another medical school. So we would
           13 be looking at --
           14            THE COURT: Is that true?
11:13:47   15            MS. TERRELL: Yes, Your Honor.
           16            THE COURT: Which one?
           17            MS. TERRELL: It's out of the country. I can't
           18 recall the name of it right now. But he had to go outside
           19 the U.S.
11:13:55   20            THE COURT: That's good. I say that's good
           21 because he is getting ahead.
           22            MS. TERRELL: He is doing very well.
           23            THE COURT: The doctor I saw this morning was
           24 born in Italy. She was brought here as a small child by
11:14:07   25 her Italian doctor father.

                                         Laura Wells, CRR, RDR



                                                                        Appx.026
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 27 of 42    21



            1            THE COURT: He can get the records and hand them
            2 to you. They are his records.
            3            MS. ARDOLINO: I think that -- yeah. I think
            4 that we had discussed they were either going to provide
11:35:32    5 the records themselves or provide a medical release so
            6 that we could.
            7            THE COURT: They are his records. Have him
            8 produce them. But the list of everybody else, every
            9 doctor.
11:35:44   10            MS. ARDOLINO: Right.
           11            THE COURT: And his application to the foreign
           12 medical school.
           13            MS. TERRELL: Yes.
           14            MS. ARDOLINO: And I think his current records,
11:35:54   15 school records would be useful.
           16            MS. TERRELL: Yes. Would you like a release for
           17 that or do you want us to --
           18            MS. ARDOLINO: I think y'all may want to actually
           19 provide those because they are out of the country and
11:36:06   20 so --
           21            MS. TERRELL: Understood.
           22            MS. ARDOLINO: -- that would be appreciated.
           23            MR. SILVER: We will get any applications and the
           24 responses from the medical schools as well.
11:36:17   25            THE COURT: Any medical school he applied to?

                                         Laura Wells, CRR, RDR



                                                                        Appx.027
       Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 28 of 42    25



            1 and I have probably set aside three verdicts.
            2       Anything else?
            3            MS. TERRELL: No, Your Honor.
            4            MS. ARDOLINO: No, Your Honor.
11:41:35    5            THE COURT: If y'all come up with something that
            6 you think you really need to do that we didn't cover, you
            7 jointly send me -- file a pleading that says additional
            8 discovery. Tell me what it is. And I'll probably say
            9 yes, but I have been known to say no.
11:42:04   10            MS. ARDOLINO: Thank you, Your Honor.
           11            THE COURT: All right.
           12       (Proceedings concluded at 11:42 a.m.)
           13 Date: August 5, 2019
           14                    COURT REPORTER'S CERTIFICATE
           15      I, Laura Wells, certify that the foregoing is a
           16 correct transcript from the record of proceedings in the
           17 above-entitled matter.
           18
           19                              /s/ Laura Wells
           20                        Laura Wells, CRR, RMR
           21
           22
           23
           24
           25

                                         Laura Wells, CRR, RDR



                                                                        Appx.028
     Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 29 of 42    1



1                           UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
2                                 HOUSTON DIVISION
3     DANYAL SHAIKH                         .   C.A. NO. H-16-591
                                            .   HOUSTON, TEXAS
4     VS.                                   .
                                            .
5     TEXAS A&M UNIVERSITY COLLEGE          .   JUNE 27, 2019
      of MEDICINE, et al                    .   10:11 A.M. to 11:22 A.M.
6
7
                              TRANSCRIPT of CONFERENCE
8                       BEFORE THE HONORABLE LYNN N. HUGHES
                            UNITED STATES DISTRICT JUDGE
9
10
      APPEARANCES:
11
      FOR THE PLAINTIFF:                        MS. HOLLY G. TERRELL
12                                              Cirkiel & Associates, P.C.
                                                1901 E Palm Velley Blvd
13                                              Round Rock, Texas 78664
14
15    FOR THE DEFENDANTS:                       MS. EMILY LAURA ARDOLINO
                                                Texas Attorney General
16                                              300 West 15th Street
                                                Floor 11
17                                              Austin, Texas 78701
18
19    ALSO PRESENT:                             MR. TOM SILVER
20
21    OFFICIAL COURT REPORTER:                  MS. KATHY L. METZGER
                                                U.S. Courthouse
22                                              515 Rusk
                                                Room 8004
23                                              Houston, Texas 77002
                                                713-250-5208
24
      Proceedings recorded by mechanical stenography, transcript
25    produced by computer-aided transcription.




                                                                      Appx.029
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 30 of 42    10



10:25:11   1     including that and anxiety and, of course, it's directly linked
           2     to his test-taking abilities.
           3                THE COURT: So it's not as if he has been healed?
           4                MS. TERRELL: He still has a disability, but he is
10:25:25   5     being treated, so he is able --
           6                THE COURT: Ma'am, he is not healed from what he
           7     claims made it impossible for him to pass the test?
           8                MS. TERRELL: No. However, he is -- he has figured
           9     out, with the help of medical professionals, what the issue is
10:25:44   10    and is being treated so that he is able to take the test and go
           11    to medical school.
           12               THE COURT: Why did he not take the test?
           13               MS. TERRELL: Originally because he was still in the
           14    process of seeking treatment.
10:25:58   15               THE COURT: So as long as he doesn't feel up to it, he
           16    has a disability and can't take it and they have to let him go.
           17    Do you have a medical report from a physician that says that at
           18    no time in the last -- was it a year it was left open for him?
           19               MS. ARDOLINO: It was -- it was approximate --
10:26:23   20    actually a little bit over a year from the time -- or, no, I'm
           21    sorry.    Just short -- just shy of a year from the time that he
           22    first failed to the time that he ultimately withdrew.
           23               THE COURT: Does he have a letter from the doctor back
           24    then saying, Don't take the test.          It will stress you too much?
10:26:46   25               MS. TERRELL: I'm not aware of any letter that




                                                                                 Appx.030
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 31 of 42    11



10:26:48   1     specifically states as much.         I'm sure that when we designate
           2     experts, we'll --
           3                THE COURT: No. I want contemporaneous. He's seeing
           4     the doctor for a while at A&M's expense, right?              Y'all paid for
10:27:04   5     the psychiatrist, Mr. Silver?
           6                MS. ARDOLINO: Tom may be able to speak to how this
           7     program works.
           8                MR. SILVER: Your Honor, all students at the medical
           9     school had the ability to say, Hey, I'm, you know, having
10:27:20   10    stress and I'm not being able to, you know, deal with medical
           11    school and they get up to six visits with a counselor or
           12    whoever at the school's expense.          The school pays for it.         They
           13    don't -- they give them a list of people they can go see.                 The
           14    school doesn't know who they go see.           It doesn't get the
10:27:40   15    records.     It's all -- it's just available to any student who is
           16    going through some kind of, you know, stressful situation, be
           17    it school related or outside of school related.
           18               THE COURT: Has Mr. Shaikh furnished the University
           19    with those records?
10:28:04   20               MS. TERRELL: Mr. Shaikh has furnished the University
           21    with all the records that are in his possession.
           22               THE COURT: No, ma'am. They're his records. He needs
           23    to get them and give them to A&M.
           24               MS. TERRELL: Understood, Your Honor.
10:28:26   25               THE COURT: They're his records. That's like some




                                                                                 Appx.031
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 32 of 42    12



10:28:28   1     businessman, occasionally they'll tell me, Oh, I don't have
           2     those records.      Well, where are they?       They're at my
           3     accountant's.      Go get them.     Doctors are just one of the
           4     technicians you hire to get through life.            They probably
10:28:46   5     wouldn't like me putting it that way, but -- all right.
           6                       Get closer to the microphone.
           7                MS. TERRELL: Yes.
           8                THE COURT: You all are speaking softly. And when you
           9     all don't speak up, she hurts me when we take a recess.
10:29:16   10                      So it is the case that -- has anybody at A&M's
           11    Medical School been allowed a year to retake the test and not
           12    known it and then come back later and say, Okay.              I'm okay now,
           13    and do it?
           14               MS. ARDOLINO: Mr. Shaikh is the only person at least
10:29:55   15    going back ten and probably more years in the collective memory
           16    of A&M's Medical School administration of any student
           17    withdrawing for failure to take or pass the Step 1 exam and
           18    then reapplying for admission.
           19               THE COURT: So, I forgot that. That reminds me. So
10:30:18   20    we have a failure and two no-shows and then a withdrawal?
           21               MS. ARDOLINO: That's correct.
           22               THE COURT: Is that right?
           23               MS. TERRELL: That is my understanding.
           24               THE COURT: Well, that's what the records say, and I
10:30:33   25    don't recall him ever having contested that.             So A&M -- now,




                                                                                 Appx.032
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 33 of 42    14



10:32:16   1                MS. ARDOLINO: Well, he would -- in order to -- if he
           2     had been accepted for readmission, he would have had to take
           3     the Step 1 exam either if he had been entering as if he were a
           4     brand-new medical student, he would have gone through his two
10:32:33   5     years and then had to take the exam just like he did the first
           6     time --
           7                THE COURT: Hopefully not. Better.
           8                MS. ARDOLINO: Hopefully he would have passed. And
           9     so, but, yes, that always would be a requirement to take and to
10:32:49   10    pass the Step 1 exam.
           11               THE COURT: But I think what you told me is the school
           12    doesn't necessarily reinstate them the day before the test that
           13    they flunk.     They reinstate them wherever they think they're
           14    current -- well, as I understand, he went somewhere else.
10:33:13   15               MS. TERRELL: Yes, Your Honor.
           16               THE COURT: Where did he go?
           17               MS. TERRELL: To a medical school in the Caribbean.
           18               THE COURT: Did he graduate?
           19               MS. TERRELL: Not yet.
10:33:30   20               THE COURT: Do they have his records at that school?
           21               MS. TERRELL: I don't believe that it does and the
           22    reason --
           23               THE COURT REPORTER: Can she get closer to a --
           24               THE COURT: All right.
10:33:42   25               MS. TERRELL: I am currently --




                                                                                 Appx.033
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 34 of 42    15



10:33:44   1                THE COURT: Get closer. Tammy Wynette doesn't sing
           2     from 2 yards behind the mic.
           3                MS. TERRELL: There was a miscommunication, and I'm
           4     currently working with my client to get all the records that I
10:33:54   5     can from the new medical school.
           6                THE COURT: Get all the records.
           7                MS. TERRELL: Yes, Your Honor. We are going to get
           8     all the records.
           9                THE COURT: As he goes through that school, they hand
10:34:09   10    him copies of lots of records.          And he's old enough at this
           11    point not to do what most undergraduates do and just throw away
           12    all that stuff from the dean's office.            But he needs
           13    immediately to get the entire record of his application,
           14    admission and progress and whatever else is in there.
10:34:54   15                      And what evidence does Mr. Shaikh have that --
           16    did the Court of Appeals talk about the difference between not
           17    continuing him as a student?         Well, that was his choice though.
           18    So the real question is the reapplication rejections, right?
           19    That's all that's left.        So he has to have -- we know that he
10:35:24   20    was not accepted in '15 and '16, right?
           21               MS. TERRELL: Yes, Your Honor.
           22               THE COURT: What does he know besides the fact that he
           23    was not admitted and he has -- I don't know how you have a
           24    rehabilitation, but he has a problem that is addressed by the
10:35:53   25    Rehabilitation Act, that it was because of it?




                                                                                 Appx.034
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 35 of 42    18



10:39:54   1                MR. SILVER: Your Honor, I know that from my
           2     recollection of the application, he mentioned in there --
           3                THE COURT REPORTER: Microphone.
           4                MR. SILVER: -- and in his interviews that --
10:40:03   5                THE COURT: You've got do like this (indicating).
           6                MR. SILVER: Okay. He mentioned in his interviews in
           7     the 2016, that, oh, I finally found out what was wrong with me
           8     about, you know, my test taking anxiety.            I had this pituitary,
           9     you know, tumor, and that's why I was having that problem.
10:40:21   10                      And I don't think that he attached any medical
           11    record to his application, but he made it known that that was
           12    something that had -- that he had found the answer to in this
           13    2016 application and interview process.
           14                      So, if I might --
10:40:43   15               THE COURT: Sure.
           16               MR. SILVER: -- one of the things that we have been
           17    told and what the Court has been told in this case is that
           18    Mr. Shaikh is currently in medical school in the Caribbean.
           19    Yet in the documents that we were provided recently, it shows
10:41:01   20    that he has made an application to a perfusionist school at the
           21    Heart Institute here in Houston.          And they provided us his
           22    application.      And it says the last place that he went to school
           23    is at Texas A&M University School of Medicine.             It doesn't say
           24    anything about any Caribbean medical school.             We've not been
10:41:25   25    provided any documents to establish that he's in some Caribbean




                                                                                 Appx.035
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 36 of 42    19



10:41:29   1     medical school and --
           2                THE COURT: Is it Granada that has the medical school?
           3                MS. ARDOLINO: I don't know the answer to your
           4     question, but that does segue into, you know, after our last
10:41:46   5     conference --
           6                THE COURT: Well, you're a lawyer. You can make
           7     anything segue.      Now, here's what --
           8                MS. ARDOLINO: He did a way better job at it than I
           9     did though.     But after -- following our last conference in
10:41:58   10    April, this Court issued an order for the parties to exchange
           11    certain documents and information and for A&M to file certain
           12    things, which we did.        Since we had an opportunity to review
           13    the documents that were provided to us by the plaintiff and we
           14    have alerted opposing counsel to certain deficiencies in those
10:42:17   15    documents, including that we are uncertain that we've received
           16    all of his medical records, as we discussed before, we have
           17    received no current records from his medical school and nor
           18    have we received any documents indicating that he is or has at
           19    any point in time since his withdrawal from A&M been in a
10:42:40   20    medical school, which is contrary to, I think, what we had
           21    understood.
           22                      And we are -- we also have not received, with the
           23    exception of a recent application that Mr. Silver just
           24    mentioned to the perfusion school in Houston, we have not
10:43:00   25    received any of his applications or acceptance or denial




                                                                                 Appx.036
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 37 of 42    20



10:43:04   1     letters from any other medical schools that he has applied to.
           2                THE COURT: Or any other school?
           3                MS. ARDOLINO: Or any other school with the exception
           4     of this perfusion school that we --
10:43:15   5                THE COURT: But it doesn't have to be a medical
           6     school.
           7                MS. ARDOLINO: Well, it doesn't necessarily have to be
           8     a medical school, although, you know, in order -- one of the
           9     elements of Mr. Shaikh's damages is he is claiming that his
10:43:28   10    ability to pursue his career in the medical profession has been
           11    impeded by Texas A&M's actions.          And he has conceded that he
           12    can apply to other medical schools, but right now we don't have
           13    any evidence that he is even attempted to do so.              So --
           14               THE COURT: Okay. I got the idea.
10:43:53   15               MS. ARDOLINO: Yeah.
           16               THE COURT: Ms. Terrell, when did you join this case?
           17               MS. TERRELL: I joined this case, I think it was
           18    probably the first of this year, I might have filed my notice
           19    of appearance.
10:44:07   20               THE COURT: Okay.
           21               MS. TERRELL: It was a few hearings ago.
           22               THE COURT: Okay. So this is not personal. But
           23    Mr. Shaikh brought this claim in July of 2016.             If we wait just
           24    three days, it will be July '19.          And all the stuff was asked
10:44:32   25    for.    The first thing I do is try to figure out what the facts




                                                                                 Appx.037
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 38 of 42    21



10:44:37   1     are.    Lawyers want to talk about law.         You don't know what law
           2     applies till you know what happened.           And so all the records
           3     that Mr. Shaikh has of alternative employment applications as
           4     well as acceptances, all his medical records or all -- any
10:45:01   5     other school, medical or otherwise, to which he has gone, get
           6     them his Social Security records -- every time you file a tax
           7     return, the IRS gives the information to Social Security so
           8     they can calculate how much money to give you if you live long
           9     enough.
10:45:26   10                      So all those things should have been done about
           11    three years ago.      I don't recall having seen any post-A&M data,
           12    like names of schools.        And you said earlier, you don't have
           13    them, which means Mr. Shaikh has done nothing to substantiate
           14    his claim about describing how the Grenada School of Medicine
10:46:01   15    has accepted him and what he's been allowed to do, showing that
           16    A&M should have to, or whatever.          But they're entitled to see
           17    these things.
           18                      Did you know about the phlebotomist or whatever
           19    it is he's doing?
10:46:18   20               MS. ARDOLINO: I'm sorry? The phlebotomist?
           21               MS. TERRELL: Perfusionist school.
           22               MR. SILVER: Oh, perfusionist.
           23               THE COURT: What is that?
           24               MR. SILVER: I had to look it up. It's something
10:46:30   25    about -- it's in the medical field.           It's like a nurse or




                                                                                 Appx.038
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 39 of 42    24



10:50:28   1     supposed to produce what we had.          I'm generally accustomed to
           2     opposing counsel requesting their own set of records.               We are
           3     willing to either request them ourselves and hand them over or
           4     we can sign a waiver and they can request the records so that
10:50:42   5     they know they have the entirety if that --
           6                THE COURT: Well, the choice is up to you.
           7                MS. ARDOLINO: Well, pursuant to your Court's order,
           8     the plaintiffs were -- the plaintiff was already supposed to
           9     request and hand over those medical records.             I think our
10:50:58   10    request would be that he request those medical records directly
           11    from his provider, along with a business record affidavit, so
           12    that we don't have to call the providers in order to
           13    authenticate the documents, and in compliance with the Court's
           14    order.    So that's what we --
10:51:17   15               THE COURT: Do you think he was going to object to his
           16    own doctor's records?        I guess if they're bad.
           17               MS. ARDOLINO: I would hope not, but it's always
           18    helpful.
           19               THE COURT: Yes, sir.
10:51:27   20               MR. SILVER: Well, an affidavit, Your Honor, would
           21    allow us to know if we have the entire record, if the custodian
           22    said, I'm providing pages 1 through 99, these are all of the
           23    records that I have regarding Mr. Shaikh and his treatment
           24    here, instead of right now what we've been produced is like
10:51:45   25    piecemeal pages here, there, letters from doctors.




                                                                                 Appx.039
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 40 of 42    25



10:51:51   1                THE COURT: All right. So do you want them to get --
           2     her or him --
           3                MS. ARDOLINO: Yes.
           4                THE COURT: All right. Yes, please, ma'am.
10:52:05   5                MS. TERRELL: Understood.
           6                THE COURT: The medical records, if any help he's got,
           7     including things not related to this.           You know, if he got hit
           8     with a baseball, doing something and went to a doctor.               His
           9     entire medical history since he moved to -- where is your
10:52:27   10    medical school?      In Bryan?
           11               MS. ARDOLINO: College Station. Correct?
           12               MR. SILVER: College Station-Bryan, Your Honor.
           13               THE COURT: Since he showed up in College Station
           14    later on, if there are -- well, do you know when he started --
10:52:50   15    you don't know what his medical history was before he showed up
           16    at A&M and this problem?
           17               MS. TERRELL: My understanding is that he didn't have
           18    any significant issues or the typical stuff that --
           19               THE COURT: That's my understanding, too, but I don't
10:53:14   20    know anything.      So he's to produce a schedule of all medical
           21    doctors -- how old is he?         28 or something?
           22               MS. TERRELL: Yes. And, Your Honor, we've done that.
           23               MS. ARDOLINO: Your Honor, we were provided a list of
           24    just names with no addresses or other information and just a
10:53:37   25    general description of what the treatment or visit was for.                So




                                                                                 Appx.040
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 41 of 42    32



11:16:52   1     can snap it -- you can break it into, I guess, four sheets,
           2     it's three months apiece, and it will hang right.              But it's
           3     awkward still.      All that stuff needs to be delivered from them
           4     by September 20th.       And for people who will require a subpoena,
11:17:22   5     my order will authorize you to subpoena the records from all
           6     these categories of folks.         But he's got to -- there's no way
           7     we can know where he applied for school or work.              So he's got
           8     to do that.     And that will put us to -- he will be deposed on
           9     October 16th.
11:18:04   10                      And, Ms. Terrell, please, ma'am, tell him to get
           11    serious.     He brought all this stuff.        If he'd furnished all
           12    this information, we might could have told there was something
           13    here.    But what he produced, in my judgment, and what's just
           14    been reversed by the committee, only one out of twelve, so
11:18:33   15    that's not too bad, was that it needed to be relooked at.                 So
           16    he's had three years to do this.
           17               MS. TERRELL: Understood, Your Honor. I will take
           18    care of it.
           19               THE COURT: And, again, it's not you.
11:18:51   20               MS. TERRELL: Thank you, sir.
           21               MS. ARDOLINO: I do have one more request, which is we
           22    do not know whether plaintiff intends on designating any
           23    experts in this matter.        But to the extent that he does, we
           24    would --
11:19:06   25               THE COURT: Let's wait until you see what the




                                                                                 Appx.041
                Case 4:16-cv-00591 Document 85-1 Filed on 09/27/19 in TXSD Page 42 of 42    35



11:21:46   1                THE COURT: In where?
           2                MS. TERRELL: Pearland.
           3                THE COURT: Oh, Pearland.
           4                MS. TERRELL: Yes, Your Honor.
11:21:49   5                THE COURT: So you're almost halfway to Austin. It's
           6     the wrong direction, but in distance.
           7                MS. TERRELL: It's far.
           8                THE COURT: It's far, but it was a nice small town
           9     when one of us in this room was young.            You drive through
11:22:06   10    20 miles of country and come upon it and lots of farms and
           11    things.
           12                      All right.    Thank you, counsel.
           13               MS. TERRELL: Thank you.
           14               MS. ARDOLINO: Thank you, Your Honor.
11:22:18   15         (Concluded at 11:22 a.m.)
           16                                        * * *
           17    I certify that the foregoing is a correct transcript from the
           18    record of proceedings in the above-entitled cause, to the best
           19    of my ability.
           20
           21    /s/
                 Kathy L. Metzger                                   Date
           22    Official Court Reporter
           23
           24
           25




                                                                                 Appx.042
